Citation Nr: 1744130	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  13-35 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for dermatitis.

2.  Entitlement to service connection for a bilateral hand disorder.

3.  Entitlement to service connection for allergies.

4.  Entitlement to an initial compensable rating for migraines.

5.  Entitlement to an initial compensable rating for uterine fibroid tumor, ovarian cyst, and cervical squamous cells.

6.  Entitlement to an initial compensable rating for left lateral epicondylitis (left elbow disability.




ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1999 to May 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the VA Regional Office (RO) in Wilmington, Delaware.

In January 2016, the Board remanded these claims for additional development.  


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis for dermatitis.  

2.  The Veteran does not have a current diagnosis for a bilateral hand disability.  

3.  The Veteran does not have a current diagnosis for allergies.  

4.  The Veteran does not experience prostrating attacks averaging one in two months over the last several months.

5.  The Veteran's symptoms for uterine fibroid tumor, ovarian cyst, and cervical squamous cells do not require continuous treatment.  

6.  The Veteran's left elbow disability manifests with flexion to 145 degrees.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for dermatitis are not met.  38 U.S.C.A. §§1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

2.  The criteria for service connection for a bilateral hand disability are not met.  38 U.S.C.A. §§1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

3.  The criteria for service connection for allergies are not met.  38 U.S.C.A. §§1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

4.  The criteria are not met for an initial compensable rating for migraines.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, DC 8100 (2016).

5.  The criteria are not met for an initial compensable rating for uterine fibroid tumor, ovarian cyst, and cervical squamous cells.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, DC 7613 (2016).

6.  The criteria are not met for an initial compensable rating for left elbow disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, DCs 5003, 5024 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The first requirement for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

A.  Dermatitis

The Veteran is seeking service connection for dermatitis.  The Board finds service connection is not warranted because the Veteran does not have a current diagnosis.  In March 2010 and April 2010, the Veteran reported that she had dry skin while stationed in England and denied any recent problems.  There is no diagnosis in the record of dermatitis.  See March 2010 and April 2010 VA Examination reports.  Thus, the first element of service connection - a current disability, has not been met.  Accordingly, service connection for dermatitis is denied.  

B.  Bilateral Hand Disability

The Veteran is seeking service connection for a bilateral hand disability. The Board finds service connection is not warranted because the Veteran does not have a current diagnosis.  A March 2010 VA examination report reflects that the Veteran reported that she had difficulty gripping.  In addition, the Veteran stated that she could use her hands to dress and undress herself.  A September 2010 VA joints examination found normal range of motion of the wrist, hand, thumbs, and fingers.  The examiner did not diagnose bilateral hand disabilities.  Thus, the first element of service connection - a current disability, has not been met.  Accordingly, service connection for a bilateral hand disability is denied.  



C. Allergies

The Veteran is seeking service connection for allergies.  The Board finds service connection is not warranted because the Veteran does not have a current diagnosis.  In March 2010 and April 2010, the Veteran reported that she had allergies while stationed in England and denied any recent problems.  She also stated that she did not take any medication for this disability.  There is no diagnosis in the record of allergies.  See March 2010 and April 2010 VA Examination reports.  Thus, the first element of service connection - a current disability, has not been met.  Accordingly, service connection for allergies is denied.  

II.  Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7  (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for distinct periods of time, based on the facts found is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board notes that there is limited evidence of record in which to evaluate the severity of each of the disabilities on appeal.  In January 2016, the Board remanded these claims to afford the Veteran an additional VA examination if the RO was able to obtain a current address in which to contact the Veteran.  However, despite numerous attempts to contact her by last addresses of record, last phone numbers of record and contacts to her representative, the Veteran was unable to be located to schedule her for VA examinations to address the current severity of her service connected disabilities.  It is the claimant's responsibility to keep VA advised of her whereabouts in order to facilitate the development and adjudication of the claim.  If she does not do so, "there is no burden on the part of the VA to turn up heaven and earth to find" the claimant.  Hyson v. Brown, 5 Vet. App. 262 (1993).  Accordingly, the Board will proceed with the adjudication of the claims for initial higher ratings based on the evidence of record.  

A.  Migraines 

The Veteran's migraines are currently rated as noncompensable under DC 8100.  She has appealed for a compensable rating.  

Under DC 8100, a noncompensable rating is assigned for migraines that are less frequent.  A 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on average once a month over the last several months.  A 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. §4.124a, DC 8100.

The record shows the Veteran experienced headaches twice a week.  See March 2009 treatment records.  She also stated that she would see stars before the onset of pain.  The Veteran had a normal in March 2009 MRI.  In April 2010, the Veteran reported taking Excedrin once a week for headaches.  She does not have nausea.  In addition, she stated that her headaches did not interfere with her school or other activities.  See April 2010 VA Examination report.  The Veteran did not report for additional examinations.

After review of the evidence, the Board finds that a compensable rating is not warranted.  The evidence does not show that her migraines are prostrating attacks averaging one in 2 months over the last several months.  Accordingly, her noncompensable rating is continued.

B.  Uterine Fibroid Tumor, Ovarian Cyst, and Cervical Squamous Cells

The Veteran's uterus disabilities are currently noncompensable under DC 7613.  She has appealed for a compensable rating.  

Diagnostic Code 7613 provides ratings for disease, injury, or adhesions of the uterus.  A noncompensable disability rating applies for symptoms that do not require continuous treatment, a 10 percent disability rating for symptoms that require continuous treatment, and a 30 disability percent rating for symptoms not controlled by continuous treatment.  38 C.F.R. § 4.116, DC 7613.

The evidence showed that the Veteran experience fibroid tumors and cervical squamous cells during service.  

In April 2010, a pelvic sonogram  showed a small fibroid.  The Veteran did not report any problems with her menses.  She also stated that she received no additional treatment.  The Veteran did not report for additional examinations.

After review of the evidence, the Board finds that a compensable rating is not warranted.  The evidence does not show that Veteran's symptoms required continuous treatment, which is required for a compensable rating.  Accordingly, a noncompensable rating is appropriate.  

C.  Left Elbow

The Veteran's left elbow disability is currently noncompensable under DC 5024.  The record shows that the Veteran is right handed.  Therefore, her left elbow is a minor extremity.  

Diagnostic Code 5024 provides that a disability will be rated on limitation of motion of the affected parts, as arthritis, degenerative.

Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When, however, the limitation of motion of the specific joint or joints involved is not compensable under the diagnostic codes, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitation exacerbations is rated at 20 percent; and x-ray evidence of involvement of two or more major joints or two or more minor joint groups is rated at 10 percent.  C.F.R. § 4.71a, DC 5003.

Full elbow extension and flexion is from 0 to 145 degrees, full pronation is to 80 degrees, and full supination is to 85 degrees.  38 C.F.R. § 4.71 , Plate I.

Under Diagnostic Code 5206, limitation of flexion to 110 degrees is assigned a noncompensable rating; limitation to 100 degrees is assigned a 10 percent rating for the minor extremity; limitation to 90 degrees is assigned a 20 percent rating for the minor extremity; limitation to 70 degrees is assigned a 20 percent rating for the minor extremity; limitation to 55 degrees is assigned a 30 percent for the minor extremity; limitation of flexion to 45 degrees is assigned a 40 percent rating for the minor extremity.  38 C.F.R. § 4.71a.

Limitation of supination to 30 degrees or less in either upper extremity warrants a 10 percent rating.  Limitation of pronation beyond the last quarter of the arc, preventing the hand from approaching full pronation, warrants a 20 percent rating for either upper extremity.  Diagnostic Code 5213.
When rating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain.  38 C.F.R. §§ 4.40, 4.45 (2016).  The diagnostic codes pertaining to range of motion do not subsume those regulatory provisions, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  38 C.F.R. §§ 4.40, 4.45 (2016); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

he intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  Therefore, painful motion should be considered to determine whether a higher rating is warranted on that basis, whether or not arthritis is present.  Burton v. Shinseki, 25 Vet. App. 1   (2011).

On examination in September 2010, the Veteran had flexion to 145 degrees, extension to 145 degrees, supination to 85 degrees, and pronation to 80 degrees.  Passive and active motions were full and intact.  There was no additional limitation of motion or functional loss due to any weakened movement, excess fatigability, incoordination, or painful motion upon repetitive use.  The Veteran did not report for additional examinations.

After review of the evidence, the Board finds that a compensable rating is not warranted.  The evidence does not show that her flexion was limited to 100 degrees, which is required for the next higher rating.  The clinical evidence of record also does not reflect limitation of supination to 30 degrees or limitation of pronation with motion lost beyond the last quarter arc; such findings are required for a compensable rating under the criteria from Diagnostic Code 5213.  Thus, a noncompensable rating for the Veteran's left elbow disability is appropriate.  


ORDER

Entitlement to service connection for dermatitis is denied.  

Entitlement to service connection for a bilateral hand disability.  

Entitlement to service connection for allergies is denied.

Entitlement to an initial compensable rating for migraines is denied.

Entitlement to an initial compensable rating for uterine fibroid tumor, ovarian cyst, and cervical squamous cells is denied.

Entitlement to an initial compensable rating for a left elbow disability is denied.



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


